                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 DAVID EARL WATTS,                    HONORABLE JEROME B. SIMANDLE

                   Petitioner,
                                              Civil Action
      v.                                   No. 18-12378 (JBS)

 WARDEN DAVID ORTIZ,
                                                OPINION
                   Respondent.



APPEARANCES:

David Earl Watts, Petitioner pro se
#16258-171
FCI Fort Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

SIMANDLE, U.S. District Judge:

     INTRODUCTION

     David Earl Watts, a federal prisoner confined at FCI Fort

Dix, New Jersey, has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. [Docket Entry 3]. For the

reasons expressed below, this Court will dismiss the petition

for lack of jurisdiction.

     BACKGROUND

     Following a jury trial, Petitioner was sentenced in the

United States District Court for the District of South Carolina

on February 5, 2010 to a custodial term of 360 months for
conspiracy to distribute narcotics, 21 U.S.C. § 846. [Docket

Entry 3 at 16; United States v. Watts, No. 4:08-cr-00372 (D.S.C.

Mar. 10, 2010)]. The United States Court of Appeals for the

Fourth Circuit affirmed the convictions and sentence on appeal.

United States v. Watts, 453 F. App'x 309 (4th Cir. 2011).1

     Petitioner filed a motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255 in May 2014, alleging

trial counsel “fail[ed] to inform Watts of the existence of the

‘Proffer Statement of Watts’s codefendant and to hand it offer

[sic] to Watts.’” [Docket Entry 3 at 19]. The § 2255 motion was

denied by the sentencing court. Order Denying § 2255 Motion,

Watts, No. 4:08-cr-00372 (May 5, 2014 Docket Entry 998).

     Petitioner subsequently filed the instant petition under 28

U.S.C. § 2241 challenging the validity of his conviction.

[Docket Entry 3].2 He raises four grounds for relief: (1)

ineffective assistance of counsel based on the district court’s

finding that “Watts was culpable for 6.3 kilograms of Meth by

the mere preponderance of the evidence, using the unlawful

proffer. . .”; (2) ineffective assistance of counsel based on


1 The Court takes judicial notice of these public records.
2 On July 9, 2018, the Clerk’s Office received a check for $5.00
but did not receive an accompanying petition for writ of habeas
corpus. The Clerk assigned a miscellaneous number, 18-mc-51, and
provided Petitioner with a blank form for filing a § 2241
petition. [See Letter from Deputy Clerk Marcy Plye, Docket Entry
1-1]. The petition was received shortly thereafter. [Docket
Entry 3].
                                2
the district court’s finding that “Watts was the leader & or

organizer by the mere preponderance of the evidence low standard

of proof & deeming this substantial enhancement as a ‘Sentencing

Factors’ when in actuality it is a ‘element of a crime’”; (3)

ineffective assistance of counsel based on the government’s

failure to turn over Petitioner’s co-defendant’s proffer

statement; and (4) ineffective assistance of counsel based on

the government’s “constructive amendment” of the indictment

without returning to the grand jury. [Docket Entry 3 at 21-23].

     This matter is now ripe for disposition.

     STANDARD OF REVIEW

     Petitioner brings this petition as a pro se litigant. The

Court has an obligation to liberally construe pro se pleadings

and to hold them to less stringent standards than more formal

pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339

(3d Cir. 2011), as amended (Sept. 19, 2011) (citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). A pro se habeas petition and

any supporting submissions must be construed liberally and with

a measure of tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d

Cir. 1998); Lewis v. Attorney Gen., 878 F.2d 714, 721–22 (3d

Cir. 1989); United States v. Brierley, 414 F.2d 552, 555 (3d

Cir. 1969), cert. denied, 399 U.S. 912 (1970).




                                3
     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that the petitioner is not entitled to relief. 28

U.S.C. § 2254 Rule 4 (made applicable through Rule 1(b)); see

also McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v.

Ryan, 773 F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S.

1025 (1989).

     ANALYSIS

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). A challenge to the validity of

a federal conviction or sentence must be brought under 28 U.S.C.

§ 2255. See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir.

2013) (per curiam) (citing Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002)). “[Section] 2255 expressly prohibits a

district court from considering a challenge to a prisoner's

federal sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’” Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir. 2015)

(quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997).

     “A § 2255 motion is inadequate or ineffective only where

the petitioner demonstrates that some limitation or procedure

                                4
would prevent a § 2255 proceeding from affording him a full

hearing and adjudication of his wrongful detention claim.”

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002)

(citations omitted). “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of . . . § 2255.” Id. at 539 (citations omitted).

“It is the inefficacy of the remedy, not the personal inability

to use it, that is determinative.” Id. at 538 (citation

omitted); see also Okereke, 307 F.3d at 120-21.

     Petitioner argues he is actually innocent of his offense

and “it would be remiss to disregard Grounds 1-4 supra showing

core due process violations merely because it could have been

raised earlier on direct appeal/§ 2255 properly.” [Docket Entry

3 at 3]. Petitioner is confusing actual innocence as a basis for

jurisdiction under § 2241 with the actual innocence defense to

procedural default.

     Presently in the Third Circuit, prisoners may use § 2241 to

challenge their sentences after two conditions are satisfied:

(1) there must be “a claim of actual innocence on the theory

that [the prisoner] is being detained for conduct that has

subsequently been rendered non-criminal . . . in other words,

when there is a change in statutory caselaw that applies

                                5
retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’” Bruce v. Warden Lewisburg USP,

868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)). In other words, an

actual innocence claim that appropriately forms the basis of a §

2241 petition would be one in which an amendment to a statute

made Petitioner’s conduct no longer illegal. See, e.g., In re

Dorsainvil, 119 F.3d 245 (3d Cir. 1997). Petitioner’s arguments

that his attorney failed to raise certain claims on direct

appeal do not fall within this narrow exception. Accordingly,

the Court lacks jurisdiction over the petition under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.” 28 U.S.C. § 1631. The Court finds that it is not in

the interests of justice to transfer this habeas petition as

Petitioner has already filed a § 2255 motion and it does not

appear he can meet the requirements of § 2255(h) for filing a

second or successive § 2255 motion. Nothing in this opinion,

however, should be construed as prohibiting Petitioner from

seeking the Fourth Circuit’s permission to file on his own



                                6
second § 2255 petition pursuant to 28 U.S.C. § 2255(h), should

he so choose.

     CONCLUSION

     For the reasons stated above, the petition is dismissed for

lack of jurisdiction. An accompanying Order will be entered.



June 20, 2019                        s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                7
